Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Election/Restrictions
Newly submitted claims 82-84 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 82-84 call for a new species of streptavidin tetramer which was not present in the prior claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 82-84 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claims 28-30, 34-37, 39-47, 64, 66, 68-69, 71, 79 and new claim 81are under consideration in the instant Office Action.

Withdrawn Rejections
The objection to claim 79 is withdrawn in view of the newly amended claim.
The rejection of claims 28-30, 34-47, 64, 66, 68-69, 71, 73 and 78 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892) and Manea et al., 2008 (5/12/2021, PTO-892) is withdrawn in view of the newly amended claim 28.
The rejection of claims 28-30, 34-47, 64, 66, 68-69, 71, 73, 78 and new claims 79-80 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892),  Manea et al., 2008 (5/12/2021, PTO-892) and Kleinschmidt et al., US2011/0091910 (instant PTO-892) is moot since claims 73, 78 an 79-80 have been cancelled.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-30, 34-37, 39-47, 64, 66, 68-69, 71 and new claim 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892) and Manea et al., 2008 (5/12/2021, PTO-892) and Tam et al., 1997 (instant PTO-892).
The instantly claimed invention is a method of quantifying/characterizing A aggregates in a sample by applying a test sample to the substrate, adding probes that specifically bind A aggregates and probes are detected.
Funke teaches a method for single particle detection of A aggregates by using a highly specific and sensitive assay which uses fluorescence correlation spectroscopy (FCS; see Abstract) as in instant claims 28 and 44. Funke teaches that FCS has precise z-positioning of the focus in the 100nm range (see page 903, 7th paragraph) as in instant claim 43 since it calls for spatial resolution fluorescence microscopy. Funke teaches the development of a more sensitive assay, called surface fluorescence intensity distribution analysis (sFIDA) by immobilizing the aggregates on a surface by capture antibodies (scavenger molecule, see page 903, bottom of 1st column) as in instant claims 28 and 29. Funke teaches that after immobilization and concentration of the aggregates, the surface can be scanned systematically by the two laser foci and detects single aggregates (see page 903, bottom of 1st column) as required in instant claims 28, 29 and 45. Funke teaches that sFIDA is sensitive and specific enough to count single amyloid- aggregates to be used as a minimal invasive tool for early diagnosis of AD, on line monitoring of disease progression and monitoring of therapeutic approaches (see page 903, 2nd column, 3rd paragraph). Funke teaches to adhesively bind capture antibodies against A aggregates to the activated glass surfaces (see page 903, bottom of 2nd column and top of 1st column of page 904) as in instant claims 28, 29, 34, 36-37. Funke teaches antibodies 6E10 and 19H11, which recognize the N-terminus of A, and labeling the antibodies with Alexa 488 and Alexa 633 (two different dyes; see page 903, 2nd column, 4th paragraph and 904, top of 1st column and 3rd paragraph) as in instant claims 28, 35-37 and 39-42. Funke teaches using cerebrospinal fluid samples from AD and control patients and centrifugation and freezing the CSF samples (see page 903, 2nd column, 6th paragraph) as in instant claims 30 and 47. Funke teaches a quantitative value for aggregate specific fluorescence bursts, the sum of all values above the fixed threshold of 15 is summarized. As two different fluorescence markers (instant claim 41) were used, a cross-correlation analysis was possible and only double-labeled events are considered in the analysis (see page 904, 1st column, 2nd paragraph; page 905, top of 1st column and Figures 2, 3b and 4) as in instant claims 39-42, 45 and 46. Funke teaches using control samples that contained solely monomeric A(see page 904, 1st column, 3rd paragraph) as in instant claim 28. This reads on internal standards since they are run at the same time as the experimental samples and meets the limitations of an internal standard of instant claims 28 and 64. Funke also teaches that the control samples are dissolved in PBS (see page 904, 1st column, 3rd paragraph) which meets the limitation of water soluble standard as in instant claims 66 and 71. Funke teaches that sFIDA is sensitive and specific enough to count single amyloid- aggregates to be used as a minimal invasive tool for early diagnosis of AD, on-line monitoring of disease progression and monitoring of therapeutic approaches (see page 903, 2nd column, 3rd paragraph). Funke further teaches measuring the background signal and comparing it to different assay conditions (see page 904, 1st column, 2nd paragraph and 2nd column, 1st paragraph; page 905, 1st column, 1st and 2nd paragraphs; page 906, 2nd column) as in instant claim 28. Funke teaches a high resolution assay that takes the respective background into consideration of the signal to noise ratio. Funke teaches using control samples that contain solely monomeric A and using SDS to prevent A fibrillization (see page 904, 1st column, 3rd paragraph). Funke does not specifically teach a standard comprising a branched oligomer having a lysine core with tryptophan bonded thereto and non-aggregating polymers comprising four identical epitopes as in instant claims 28 and 81.
Rhyne teaches producing novel compositions for quantitative standards to calibrate analytes including biomarkers (see abstract and paragraph 57). Rhyne teaches using biological samples in the assay which include cerebrospinal fluid, blood, serum and plasma (see paragraph 13) as required in instant claim 47. Rhyne teaches that it is necessary to measure A proteins accurately (see paragraph 5). Rhyne teaches that an assay, to be made quantitative, needs to measure reference standards to generate a standard curve to subsequently quantify the amount of A in the biological samples (see paragraph 6). Rhyne teaches that the full length A42 peptides have strong hydrophobic properties and, therefore, are not soluble in aqueous solutions which leads to difficulties: aggregated A is not suitable for reference standards (see paragraph 7). Rhyne teaches that one wants a reference standard for A42 that does not aggregate in aqueous solutions (see paragraphs 8 and 80) as required in instant claims 28, 66 and 71. Rhyne teaches that the reference standard comprising an N-terminal immunoreactive region, a C-terminal immunoreactive region and a linker region (aka spacer molecules: see paragraphs 12, 57) that meets the requirements of instant claims 68 and 73. Rhyne teaches that the reference standard comprises a peptide or modified peptide having an amino acid sequence selected from Table 2 (paragraphs 12, 17, 58) which include A42 modified peptides wherein the deleterious domain is removed. Rhyne teaches the amino acids comprising the deleterious domains are deleted from the amino acid sequence and the N-terminal immunoreactive domain is connected to the C-terminal immunoreactive domain, lacking the central 17-20 amino acid sequence as well as various lengths of adjacent C-terminal peptide in the case of A42 (see paragraphs 58, 64, Table 2 and SEQ ID Nos: 2, 3, 5, 6 as examples) and meets the requirements in instant claims 68-69. Rhyne teaches that the reference standards contain epitopes of A42 (see paragraphs 64, 78, 80) as in instant claims 28 and 68. Rhyne does not teach the assay as instantly claimed and the standard as required in instant claims 28 and 68.
St. George-Hyslop teaches Abeta peptide epitopes that include the Abeta amino acids 1-16, 1-10, 1-11, and 4-10 (see paragraphs 92, 208 and Tables 3-4) as in instant claims 28 and 68. St. George-Hyslop teaches that the epitopes may have multiple copies or be tandemly repeated (see paragraphs 91-92) as required in instant claims 28 and 68.  St. George-Hyslop teaches using these epitopes to produce diagnostic reagents (see paragraphs 14-15 and 39).  St. George-Hyslop teaches structural characterization of Abeta peptides (See Paragraphs 210-212) as in instant claim 28. St. George-Hyslop teaches the 6E10 antibody (see paragraphs 224-225) as in claim 28. St. George-Hyslop does not teach the claimed assay.
Manea teaches the identification of an amyloid beta plaque specific epitope, Abeta (4-10) (FRHDSGY) as a basis for an AD vaccine (see abstract page 95, 1st column, 2nd paragraph) and is an epitope that is found within the epitopes of SEQ ID NOs: 3-6 as in instant claims 28 and 68. Manea teaches that this epitope can be attached to carriers and that includes multiple antigen peptides (MAP) are attached to a carrier containing a branching lysine core and four epitope copies attached to the carrier that have identical conformation and do not interact with each other or other carriers (see paragraph spanning pages -95-96) as in instant claims 28, 36-37 and 68. Manea does not teach using the branched oligomer having a lysine core as a standard as required in instant claim 28.
Tam teaches multiple antigenic peptides (MAP) as multimerization system to present peptides in a clustered, branched dendrimeric format and that the advantage of this system is immunologically focused by using the branching lysine core which is small and immunologically silent (see pages 612 and 615). Tam teaches that MAPS can also include other amino acids as protecting groups which include Trp(for) (tryptophan, see page 618, 3-6) and meets the new requirement of claim 28 and new claim 81. It would have been prima facie obvious to one of ordinary skill in the art to choose one of the protecting groups from the short list of amino acids; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) See also MPEP §2143(E). One would be able to modify the MAP (branched oligomer having lysine core with tryptophan) since Tam clearly teaches that these MAPS may be created in different manners (see Figure 2, page 615 and page 616) to optimize for the best results.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Funke, Rhyne, St. George-Hyslop, Manea and Tam. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed by employing the quantitative standard taught by Rhyne in the diagnostic method taught by Funke, because Rhyne teaches that one would want an aqueous, non-aggregating A42 peptide for a reference standard since it makes it feasible to produce a reference standard curve to quantify the amount of A protein in biological samples. Given the teachings of St. George-Hyslop, the person of ordinary skill in the art would have been motivated to include multiple copies of an Abeta peptide epitope for inclusion in the Rhyne standard since this would more closely mimic the structure and composition of an Abeta oligomer, as well as providing multiple sites for diagnostic antibody recognition. One of ordinary skill in the art would be motivated to use dendrimers with multiple epitopes as taught by Manea and Tam since it has already been shown to not aggregate and provides multiple epitope as a target. One of ordinary skill would already be motivated by Rhyne’s teaching that the Abeta 1-16 and Manea’s teaching of the Abeta 4-10 amino acid epitope are a preferred embodiment and St. George-Hyslop, which already taught that these epitopes included in the amino acids of Abeta 1-16, such as 1-10, 1-11, 4-10, as does Manea, may include multiples of these peptides or tandemly repeated multiples of the epitopes with a reasonable expectation of success. One of ordinary skill would be capable of determining one of the preferred Abeta 1-11 epitopes through routine optimization of method (see MPEP § 2144.05) since these epitopes were known to be part of the Abeta peptide that is preferred for the standards as taught by Rhyne, St. George-Hyslop and Manea. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 28-30, 34-37, 39-47, 64, 66, 68-69, 71 and new claim 81 are obvious over Funke, Rhyne, St. George-Hyslop, Manea and Tam.

Claims 28-30, 34-37, 39-47, 64, 66, 68-69, 71, 79 and new claim 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892), Manea et al., 2008 (5/12/2021, PTO-892) and Tam et al., 1997 (instant PTO-892) and Richter et al., (instant PTO-892).
See Funke, Rhyne, George-Hyslop, Manea and Tam, as discussed above. Manea and Tam teach that the epitope can be attached to carriers and that includes multiple antigen peptides (MAP) are attached to a carrier containing a branching lysine core and four epitope copies attached to the carrier that have identical conformation and do not interact with each other or other carriers (see paragraph spanning pages -95-96) as in instant claims 28, 36-37, 68. None of the prior references specifically teach the antibody of IC16 of amended claim 79.
Richter teaches capture antibodies of IC16 to detect A peptides, A40 and A42 for immunoprecipitation, such as an ELISA (see page 14602, 1st column) as in instant claim 79. Richter does not teach the assay as instantly claimed and the standard.
It would have been prima facie obvious to one of ordinary skill in the art to choose either the A peptides epitopes or the specific A antibodies, required by new claim 28 and 79 and taught by Richter and apply in the method taught by Funke and obvious over Rhyne, George-Hyslop, Manea and Tam; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  See also MPEP §2143(E).

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive in view of the newly amended claims. The new references, Tam and Richter, make up for the deficiencies of the prior references of record, as discussed above.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649